DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered. Claims 1-2, 6-7, 9, 12-16, and 22-25 are presently pending.  Claims 1-2 and 22-25 remain rejected and claims 6-7, 9, and 12-16 are withdrawn from consideration. 

Response to Arguments
3.	Applicant’s arguments filed October 13, 2022 have been considered but are not persuasive for the reasons set forth below.   
	Regarding the Applicant’s arguments to the claimed diffusion layer in claim 1, these arguments are not persuasive in view of the new grounds of rejection of Rosen in view of Patterson as discussed in the rejection below.  The newly cited prior art to Patterson discloses that it is well known and common to use a translucent diffuser to diffuse and control UVC light in a sterilization device.  
	 
Applicant's arguments filed 10/13/22, with regards to the rejection of clam 24, have been fully considered but are not persuasive.  The Applicant argues (pages 9-11 of response) that the filter disclosed in the Rosen reference does not substantially block UVC light having wavelengths longer than 234nm.  The Examiner disagrees.  Rosen clearly states that the filter narrows the spectrum of UVC light emitted to arrange of 200nm-235nm (see para [0025]).  Therefore, UVC light greater than 235nm is not emitted from the fixture (thereby blocking substantial Far UVC wavelengths longer than 234nm) and   Rosen further discloses that they are intending to avoid emitting UVC light above 230nm (see para [0025]).  Therefore, the teachings of Rosen, specifically the filter narrowing the spectrum of UVC light emitted to 200nm-235nm meets the claim limitation of “said filter adapted for blocking wavelengths longer than 234nm such that the fixture does not emit substantial Far UV C radiation wavelengths longer than 234 nm” as recited in claim 24.  
It should be noted that the Applicant specifically argues (page 10, last paragraph) that Rosen “does not emit wavelengths of light longer than 230nm” which proves that Rosen meets the claimed limitation of “said filter adapted for blocking wavelengths longer than 234nm such that the fixture does not emit substantial Far UV C radiation wavelengths longer than 234 nm”.   
	Any additional remaining dependent claims remain rejected for the reasons set forth below.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said translucent diffusion layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2020/0215214 A1) (hereinafter “Rosen”) in view of Patterson et al. (US 10,933,148 B1) (hereinafter “Patterson”).  
Regarding claims 1-2 and 21, Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type Kr/Cl excimer bulbs); a bandpass filter (30) that substantially blocks UVC light having wavelengths longer than 234nm; and a diffusion layer (lens 32) (for focusing the light into a narrow or broader beam as desired – see figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0036]).  The excimer bulb (lamp 28) is adapted to project a beam of far UVC light through the filter (30) and then through the diffusion layer (lens 32) (see para [0025], [0028], fig. 2B). 
Rosen does not specifically disclose a diffusion layer adapted to diffuse the beam of UVC light.  
Patterson discloses a UV-C disinfecting apparatus (fixture 10) that utilizes a translucent diffuser provided at aperture (16) for diffusing and modifying the UV-C light beam emitted from a UVC source to the surface to be disinfected (see col. 2, line 64 to col. 3, line 9).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture (20) of Rosen and include a translucent diffuser for diffusing and modifying the UVC light beam that is emitted during disinfection of a surface as taught by Patterson.  
Regarding claim 22, Rosen discloses that the excimer fixture (20) further includes a visible light source that is an LED emitting white light (see para [0033], [0027]). 
Regarding claim 23, Rosen discloses that the fixture (device 20) can include multiple filters to filter the UV light to a narrower spectrum (see para [0025]).  
Regarding claim 24, Rosen discloses that the filter (30) functions to block wavelengths longer than 235 nm (para [0025]) thus does not emit substantial Far UV C radiation wavelengths longer that 234nm.  

8.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Patterson as applied to claim 1 above, and further in view of Ellis (USPN 3,353,905).  
	Rosen in view of Patterson is set froth above with regards to claim 1 but does not appear to disclose that the translucent diffusion layer is texture.   Ellis discloses a UV sterilizer for a room wherein the device includes a frosted diffuser (18) for diffusing the UV light emitted by bulb (32) (see col. 1, lines 50-54; col. 2, lines 1-36).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the diffuser of the combination of Rosen and Patterson and provide a functionally equivalent diffuser, such as a translucent frosted diffuser, for diffusing UV light emitted by a sterilization device as taught by Ellis.   
 
9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Patterson as applied to claim 1 above, and further in view of Muzzi et al. (USPN 7,198,624 B1) (hereafter “Muzzi”)
	The combination of Rosen and Patterson is set forth above with regards to claim 1.  However, Rosen does not appear to disclose that the fixture includes an intensity sensor.  
	Muzzi discloses an excimer light fixture that utilizes an intensity sensor to measure the light output and control emission intensity of the light in response to the measured intensity (see claim 3; line 66 to col. 4, line 3).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rosen to include an intensity sensor for measuring the UV light intensity emitted by the excimer bulb in order to control and adjust the intensity to an optimum value as taught by Muzzi.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEAN E CONLEY/Primary Examiner, Art Unit 1799